Citation Nr: 1514667	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety disorder, both as secondary to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for PTSD and anxiety disorder due to personal assault.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In her May 2011 substantive appeal to the Board, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran was informed by VA that she was scheduled for a videoconference at the Houston RO to be held March 11, 2015.  In a February 2015 letter addressed to the Board but sent to a VA evidence intake center in Wisconsin, she requested a one year extension for the scheduling of her Board hearing, stating that she was undergoing treatment for breast cancer presently.  She stated that she did not feel prepared to properly address the issue on appeal while undergoing the current treatment but anticipated being able to attend a hearing a year from March 2015.  

The record reflects that the Veteran did not appear for her March 11, 2015, videoconference hearing.  If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(c), (d) (2014).

The Board finds that although this is an extraordinary request, and that such long periods of abeyance are not typically granted, given the extenuating health circumstances, the Board finds that good cause to reschedule the hearing has been shown; therefore, the Board will remand the Veteran's case to schedule a videoconference hearing.  

In a May 2011 statement, the Veteran, through her representative, requested that the claims folder be transferred to the Phoenix RO.  It is unclear which RO should have jurisdiction of this claim, as the Veteran continues to maintain a Houston address.  Accordingly, this matter should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the agency of original jurisdiction, taking into account the May 2011 statement from the representative. 

2.  Schedule the Veteran for a Board hearing before a Veterans Law Judge via videoconference from the correct RO one year from March 11, 2015.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

